Detailed Action
Summary
1. This office action is in response to the RCE application filed on July 01, 2022. 
2. Applicant has canceled claims 6,12,19 and 26.
3. Applicant has amended claims 1,7-8,13-14,21 and 27.

Continued Examination Under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/01/2022 has been entered. 
5. Claims 1-5,7-11,13-18, 20-25 and 27 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
7. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Masure on 07/26/2022 (see interview summary). The  following claims are amended.
Claim 1:
At least one power converter for producing power while receiving an indication of proper operation and, upon not receiving the indication of proper operation, not producing power, 
wherein the indication of proper operation is generated by a gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and 
wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.
Claim 8:
A power converter for producing power while receiving a pulse signal and, upon not receiving the pulse signal, not producing power, 
wherein the pulse signal is generated by a gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and
 wherein the pulse signal is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.
Claim 14:
A power generation system comprising: 
a gateway for transmitting an indication of proper operation; and 
at least one power converter, coupled to the gateway by a communications channel, for receiving the indication of proper operation and when the indication of 1299057RESPONSE TO FINAL OFFICE ACTION MAILED MAY 4, 2022S/N: 16/890,774 Page 4 of 9ATTY. DKT. NO.: EE035CON3 proper operation is received, produces power and, when the indication of proper operation is not received, does not produce power, 
wherein the indication of proper operation is generated by the gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid and 
wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.
Claim 21:
A gateway for producing an indication of proper operation that, when received by at least one power converter, causes the at least one power converter to produce power and, when the indication of proper operation is not received by the at least one power converter, causes the at least one power converter not to produce power, 
wherein the gateway produces the indication of proper operation while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and 
wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.

Allowable subject matter
8. Claims 1-5,7-11,13-18,20-25 and 27  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the indication of proper operation is generated by a gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard."
In re to claim 8, claim 9 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the pulse signal is generated by a gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and wherein the pulse signal is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.”
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the indication of proper operation is generated by the gateway while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid and wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the gateway produces the indication of proper operation while the gateway is connected to the at least one power converter that is connected to a grid and enabled for converting DC power to AC power and transmitting the AC power to the grid, and wherein the indication of proper operation is discontinued upon detection of at least one of: unsafe conditions, maintenance is to be performed, power converter upgrade, or safety hazard.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to , claims 2-5 and 7, , claims 2-5 and 7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 9-11 and 13, claims 9-11 and 13 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 15-18 and 20, claims 15-18 and 20 depend from claim 14, thus are also allowed for the same reasons provided above.
In re to claims 22-25 and 27, claims 22-25 and 27 depend from claim 21, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839